DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 2a & 2b contain Conveyor (280). Reference number 280 is not found within applicant’s specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following minor informalities:
Words are used instead of or in conjunction with reference numbers (Figs 1, 2a, 2b, 3, 4a, 4b, 5, 8).
Reference numbers are placed in brackets (Figs 2a, 2b).
References intersect with drawings (Fig 3).
References without lead lines or brackets to indicate appropriate section of claimed apparatus (Figs 1, 2a, 2b, 3, 4a, 4b, 5, 8).
 Orientation of references should be oriented in the same direction as the view (Figs 2a, 2b).
Figures should be oriented so that they can be read with the sheet held in an upright position (Figs 4a, 4b).
See MPEP 608.02 for a complete list of drawing standards.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
The brief description of drawings does not provide a description for any supplied drawing.
[0042] Line 20 “AHU” is never defined or broken out. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 USC 112(b) for being indefinite. Claim 6 is directed towards maintaining a specific temperature range and relative humidity level for two to three weeks before heading to flower. As interpreted by the examiner, each type of plant has a different time period before flowering whereas two to three weeks before this period cannot be determined and is considered an intended use recitation. As it stands, the metes and bounds of this claim limitation cannot be established.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Helene (US 2014/0115958 A1).
Regarding claim 1, Helene teaches an apparatus system for optimizing the growth of a plant (Figs 1-15), the apparatus comprising: a climate controlled grow tunnel having a plurality of tiers (Fig 5 Item 380- rack system), each tier having a plurality of plants disposed therein ([0037]), each tier having separate climate controls such that a plurality of growing environments is provided within the growing apparatus ([0047]); and at least one access point providing an operator with access to the plurality of plants as they move through the growing apparatus (Fig 3 Item 360- doorway).
Furthermore, not only does Helene teach of a plurality of tiers in the abovementioned rack system, but also teaches a plurality of tiers by stacking entire environmental controlled container systems ([0022]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 2014/0115958 A1) in view of Kitagawa (US 2016/0192607 A1).
Regarding claim 2, Helene teaches all of the abovementioned claim 1 and further teaches wherein the plants move horizontally through each tier ([0069]).
However, Helene does not teach wherein the plants move vertically between tiers.
Kitagawa also teaches wherein the plants move horizontally through each tier (Fig 7 Item 440- support mechanism, [0228]) and further teaches wherein the plants move vertically between tiers (Fig 6 Item 394- transfer apparatus, [0220]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment with the further teachings of Kitagawa’s support mechanism and transfer apparatus in order to automate the movement of plants in the system to different climate controlled areas based on the stage of growth for optimal plant growing conditions. 
Regarding claim 3, modified Helene teaches all of the abovementioned claim 2 and further teaches wherein the apparatus further comprises a first tier which provides the plant with constant light and a second tier that provides the plant with constant dark (Helene- [0040], [0047-0049]).
Regarding claim 4, modified Helene teaches all of the abovementioned claim 3 and further teaches wherein the grow tunnel provides that the plant is exposed to 18 hrs. of light in the first tier and 6 hrs. of darkness in the second tier (Helene- [0040], [0047-0049]). As interpreted by the examiner, Helene discloses a means for providing any required photoperiod to said plants. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 5, modified Helene teaches all of the abovementioned claim 3 and further teaches wherein the grow tunnel provides that the plant is exposed to 12 hrs. of light in the first tier and 12 hrs. of darkness in the second tier (Helene- [0040], [0047-0049]). ]). As interpreted by the examiner, Helene discloses a means for providing any required photoperiod to said plants. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Helene (US 2014/0115958 A1) in view of Kitagawa (US 2016/0192607 A1) as applied to claim 5 above, and further in view of Colless (US 2016/0212945 A1).
Regarding claim 6, modified Helene teaches all of the abovementioned claim 5 but does not teach wherein the first and second tier conditions are set at  a temperature range of 20°C-25°C; and a humidity range of 50-65% relative humidity, each for two to three weeks before heading to flower.
Colless does teach wherein the first and second tier conditions are set at  a temperature range of 20°C-25°C; and a humidity range of 50-65% relative humidity ([0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Helene’s artificially controllable environment with the further teachings of Colless’ growing method in order to maintain optimal conditions for plant growth. 
See Claim Rejections 35 USC 112 above in response to the final claim limitation of claim 6 regarding the time period before heading to flower.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB KELSEY HRUBES/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642